TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00568-CR



                                Samuel Hal Wade, Appellant

                                                v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-09-0412-SA, THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING



                                           ORDER

PER CURIAM

              The mandate in this cause issued by the Court on July 9, 2018, is hereby withdrawn.

              It is ordered on July 18, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish